                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CHAMPAKBHAI PATEL,                         )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )      Case No. CIV-17-881-D
                                           )
MAHENDRA KUMAR PATEL,                      )
et al.,                                    )
                                           )
                     Defendants.           )


                                        ORDER

       Before the Court is Defendants’ Omnibus Motion in Limine [Doc. No. 117], to

which Plaintiff has responded [Doc. No. 134]. The Motion is fully briefed.

       This case involves claims and counterclaims between Plaintiff Champakbhai Patel

and Defendants Mahendra Kumar Patel and I-35A Corp. Inc. arising from Plaintiff’s

investment in hotel properties owned and managed by Defendants. Plaintiff claims he was

entitled to share in a distribution of proceeds from sales of the properties; Defendants claim

the proceeds were used to repay outstanding loans and, in any event, Plaintiff owed money

to Defendants related to his original investment and his misuse of corporate funds. The

dispute hinges in large part on undocumented loans allegedly obtained by Defendants and

incomplete business records. The case is set for a nonjury trial on March 25, 2019.

       Defendants seek pretrial rulings on the admissibility of two types of evidence:

1) other lawsuits involving Defendant Patel or his other companies; and 2) Defendant

Patel’s ownership interests in other hotel properties. Defendants assert that this evidence
should be excluded under Rules 401 and 402, Fed. R. Evid., as irrelevant to any trial issue

or, if relevant, should be excluded under Rule 403 as unduly prejudicial or under Rule 404

as improper character evidence. Defendants also move to exclude all evidence related to

two of Plaintiff’s legal theories (breach of fiduciary duty and conversion) and the issue of

punitive damages, for the asserted reason that these claims fail as a matter of law. 1 The

Court agrees with Plaintiff, however, that this part of Defendants’ Motion constitutes an

untimely dispositive motion and should not be considered. Upon consideration of the

evidentiary issues properly raised by Defendants’ Motion, the Court makes the following

determinations.

A.     Standard of Decision

       The Court begins by noting the limited role that Defendants’ evidentiary objections

play in a nonjury trial. Relevance is, of course, the touchstone of admissibility. But

according to the Tenth Circuit, “excluding [prejudicial] evidence in a bench trial under

‘Rule 403’s weighing of probative value against prejudice is improper.’” United States v.

Kienlen, 349 F. App’x 349, 351 (10th Cir. 2009) (quoting Gulf States Utils. Co. v. Ecodyne

Corp., 635 F.2d 517, 519 (5th Cir. 1981), and citing Schultz v. Butcher, 24 F.3d 626, 632

(4th Cir. 1994) (“in the context of a bench trial, evidence should not be excluded under 403

on the ground that it is unfairly prejudicial”). There are practical reasons for this rule:

       Under the Federal Rules of Evidence, admissibility of evidence is favored
       unless the probative value of the evidence is so low as to warrant exclusion
       when prejudice is a factor. Rule 403 was designed to keep evidence not


       1
         Defendants do not identify any evidence that fits this description, or how such evidence
could be carved out of Plaintiff’s presentation of his case.


                                               2
         germane to any issue outside the purview of the jury’s consideration. For a
         bench trial, we are confident that the district court can hear relevant evidence,
         weigh its probative value and reject any improper inferences.

Schultz, 24 F.3d at 632. Thus, while a judge may properly exclude relevant evidence under

Rule 403 for trial-related reasons – such as avoiding undue delay or a waste of trial time –

concerns of unfair prejudice or confusion do not come into play, “for the trial judge is

presumed to be able to exclude improper inferences from his or her own decisional

analysis.” Bic Corp. v. Far E. Source Corp., 23 F. App’x 36, 39 (2d Cir. 2001); see also

Ambrose v. Roeckeman, 749 F.3d 615, 621 (7th Cir. 2014) (“‘When the judge sits as the

trier of fact, it is presumed that the judge will understand the limited reason for the

disclosure of the underlying inadmissible information [under Rule 703] and will not rely

on that information for any improper purpose.’”) (quoting Williams v. Illinois, 567 U.S. 50,

69 (2012) (plurality opinion)).

B.       Plaintiff’s Challenged Evidence

         1.     Other Litigation Involving Defendant Patel

         As shown by a proposed exhibit, Plaintiff intends to introduce evidence of twelve

other lawsuits in which Defendant Patel or a company owned by him were parties. In

response to Defendants’ Motion, however, Plaintiff admits that only one lawsuit has any

relevance to the claims and issues to be decided. Plaintiff states he intends to use evidence

of other cases for impeachment purposes only, if Defendant Patel denies involvement in

other litigation during his trial testimony. See Pl.’s Resp. Br. at 4-5. Plaintiff thus concedes

that, except for one lawsuit, the challenged evidence is inadmissible during his case in

chief.


                                                3
       The allegedly pertinent litigation is a California case regarding the breach of a

commercial real estate lease for hotel space in Los Angeles. Defendant Patel was sued by

the lessors of the property after he took an assignment of the lease, based on his alleged

failure to make timely rent payments and to maintain the property. The case concerned

events in 2004 and 2005, was decided by a bench trial in 2009, and resulted in a judgment

against Defendant Patel for damages of $893,916, prejudgment interest of $121,411,

attorney fees, and costs. The judgment was affirmed on appeal. See Colony Bancorp of

Malibu, Inc. v. Patel, 138 Cal. Rptr. 3d 839 (Cal. Ct. App. 2012).

       Plaintiff’s theory of admissibility is that the Colony Bancorp case involved “very

similar” facts because Defendant Patel’s son, Sagar Kumar, was involved in management

of the hotel properties in both cases and Mr. Kumar testified in the prior case regarding

alleged investments in and repairs to the property for which there were no business records.

See Pl.’s Resp. Br. at 3. Plaintiff compares the lack of supporting documentation in Colony

Bancorp to the alleged “phantom loans” in this case.      Id. Plaintiff also argues that the

Colony Bancorp case yields admissible Rule 404(b) evidence because Defendant Patel’s

prior claims of undocumented loans to make renovations that were not actually made, is

“suspicious activity” that tends to show “the exact same activity in the present case is not

a mistake or accident.” Id. at 4.

       The Court is not persuaded that there are sufficient factual similarities between the

two cases to warrant the admission of evidence regarding the Colony Bancorp case in the

trial of this one. Plaintiff’s argument demonstrates only that Defendant Patel defended

prior litigation regarding poor hotel management with contentions for which he lacked


                                             4
supporting documentation, and those contentions were rejected by the trier of fact. In the

Court’s view, Plaintiff has not sufficiently demonstrated that this tends to show a material

fact alleged in this case is “more or less probable than it would be without the evidence.”

Fed. R. Evid. 401(a). As the Court understands the case, Defendant Patel admits he lacks

loan documentation and business records to support his contentions. Whether the alleged

loans actually existed will not be proven by evidence that Defendant Patel also lacked

documentation of other alleged business transactions in the past. The two cases involve

distinct time periods and disparate factual circumstances.

       Further, to the extent that evidence regarding the Colony Bancorp case has marginal

relevance, the Court finds that its probative value is substantially outweighed by the

dangers of undue delay and waste of trial time that would be spent trying to show a

commonality between the two cases. Thus, the evidence may properly be excluded under

Rule 403.

       For these reasons, the Court finds that Defendants’ Motion to exclude Plaintiff’s

Exhibit 37 should be granted.

       2.     Defendant Patel’s Other Business Interests

       Plaintiff intends to introduce evidence of Defendant Patel’s ownership interests in

hotels other than the properties involved in this case. Defendants object specifically to a

proposed exhibit that consists of a chart listing all “hotels in which Defendant Patel has or

had an ownership interest from 2010-15.” See Defs.’ Mot. at 7.

       Plaintiff responds to this objection by arguing that he intends to show Defendant

Patel “was funneling money from [Defendant] I-35A to hotel corporations he controlled”


                                             5
and that proceeds from the sale of the subject properties were diverted through a Texas title

company to “another one of [Defendant] Patel’s other hotel interests.” See Pl.’s Resp. Br.

at 5, 6. Plaintiff makes no effort to justify the relevance of a chart listing all of Defendant

Patel’s other business interests for a five-year period.

       The Court does not understand Defendants’ Motion as seeking to exclude all

evidence of Defendant Patel’s other business interests but only to prevent the admission of

a particular exhibit. Plaintiff does not explain why the fact that Defendant Patel has been

involved in many hotel businesses, as shown by his proposed exhibit, is relevant to any

trial issue. Accordingly, given Plaintiff’s failure to address the issue presented, the Court

finds that Defendants’ Motion to exclude Plaintiff’s Exhibit 36 should be granted.

C.     Conclusion

       For these reasons, the Court finds that Plaintiff’s proposed exhibits (Nos. 36 and 37)

should not be admitted at trial. However, this Order does not decide the admissibility of

evidence regarding the general topics of these exhibits. 2 Further, the Court does not reach

any other issues raised by Defendants’ Motion.

       IT IS THEREFORE ORDERED that Defendants’ Omnibus Motion in Limine [Doc.

No. 117] is GRANTED in part and DENIED in part, as set forth herein.




       2
         For example, Defendant Patel may be asked about his relevant involvement in other hotel
businesses, and contemporaneous objections to specific testimony may be made.


                                               6
IT IS SO ORDERED this 20th day of February, 2019.




                                  7
